TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00674-CR


Kenneth Jackson, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 9024128, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING






Kenneth Jackson seeks to appeal from a judgment of conviction for aggravated sexual
assault and indecency with a child.  Sentence was imposed on August 22, 2002.  There was no
motion for new trial.  The deadline for perfecting appeal was therefore September 23, 2002.  Tex.
R. App. P. 26.2(a)(1); see id. 4.1(a).  

The first attorney appointed to represent Jackson did not file a notice of appeal on
Jackson's behalf.  On September 18, five days before the deadline for perfecting appeal, substitute
counsel was appointed.  This attorney, Jackson's current counsel of record, did not file a notice of
appeal.  Jackson's pro se notice of appeal was filed on September 24, 2002, one day late.  No
extension of time for perfecting appeal was requested.  See Tex. R. App. P. 26.3.  Although the pro
se notice of appeal is dated September 22, 2002, there is no indication that it was properly mailed
to the district clerk within the time prescribed by rule 26.2(a).  See Tex. R. App. P. 9.2(b).  
Under the circumstances, we lack jurisdiction to dispose of the purported appeal in
any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 
(Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).  Jackson
must obtain an out-of-time appeal by means of a post-conviction habeas corpus application.  See
Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2002).
The appeal is dismissed.


  
				David Puryear, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   November 7, 2002
Do Not Publish